Citation Nr: 0123405	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-19 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to Department of Veterans Affairs improved death 
pension benefits.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran had active service from March 1954 to January 
1956.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied the appellant's claim for Department of 
Veterans Affairs (VA) improved death pension benefits upon 
its determination that she was not the veteran's surviving 
spouse for VA death pension purposes.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in March 1980.  

2.  The veteran died in September 1984.  

3.  In February 1986, the RO awarded VA improved death 
pension benefits to the appellant.  

4.  The appellant's VA improved death pension benefits were 
terminated as of November 1987 due to her receipt of Social 
Security Administration benefits.  

5.  The appellant was married to D.M.Q. in August 1994.  She 
was subsequently divorced from D.M.Q. divorced in October 
1997.  


CONCLUSION OF LAW

The appellant is not entitled to reinstatement of her VA 
improved death pension benefits as the veteran's surviving 
spouse.  38 U.S.C.A. §§ 101(3), 1541, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.3, 3.50, 3.55 (2000).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the appellant's claim for VA improved death 
pension benefits, the Board observes that the VA has secured 
or attempted to secure all relevant records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the appellant's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.159, 
3.326(a)).  The appellant has been advised by the statement 
of the case of the evidence that would be necessary for her 
to substantiate her claim.  Any duty imposed by VCAA, 
including the duty to assist and to provide notification, has 
been met.  

The appellant asserts that her prior award of VA death 
pension benefits should be reinstated as she was in dire 
financial need.  In reviewing the record, the Board observes 
that the veteran and the appellant were married in March 
1980.  In September 1984, the veteran died.  In February 
1986, the RO awarded VA improved death pension benefits to 
the appellant.  In May 1989, the RO terminated the 
appellant's VA improved death benefits as of November 1, 1987 
due to her receipt of Social Security Administration (SSA) 
benefits.  

In December 1999, the appellant sought to have her VA 
improved death pension benefits reinstated.  In her claim, 
the appellant reported that she had married D.M.Q. in August 
1994 and was divorced from him in 1997.  She submitted an 
October 1997 divorce decree which reflected that she had been 
divorced from D.M.Q.  

The VA shall pay death pension benefits to the surviving 
spouse of a veteran of a period of war who met the prescribed 
service requirements or was receiving (or entitled to 
receive) compensation or retirement pay for a 
service-connected disability at the time of his or her death.  
38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 3.3(b) (2000).  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of or procured by the veteran without the fault of 
the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran, 
and after September 19, 1962, lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3) (West 1991 
& Supp. 2001); 38 C.F.R. § 3.50 (b) (2000).  

On or after January 1, 1971, the remarriage of a surviving 
spouse terminated prior to November 1, 1990 or terminated by 
legal proceedings commenced prior to November 1, 1990 by an 
individual who, but for the remarriage, would be considered 
the surviving spouse shall not bar the furnishing of benefits 
to such surviving spouse, provided that the marriage has been 
terminated by death or has been dissolved by a court with 
basic authority to render divorce decrees unless the VA 
determines that the divorce was secured through fraud by the 
surviving spouse or by collusion.  38 C.F.R. § 3.55 (a)(2) 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has noted that recent changes in the laws and 
regulations governing claims for dependency and indemnity 
compensation brought by surviving spouses who had been 
remarried and subsequently divorced had no application to 
claims for VA death pension benefits.  Dela Cruz v. Principi, 
No. 99-158 (U.S. Vet. App. Aug. 21, 2001).  

The Board has reviewed the evidence of record including the 
appellant's statement on appeal.  The appellant was the 
veteran's surviving spouse at the time of his February 1984 
death.  In August 1994, the appellant married D.M.Q.  She was 
subsequently divorced from D.M.Q. in October 1997.  Given 
these facts, she is not eligible for reinstatement of her VA 
improved death pension as the veteran's surviving spouse.  

The appellant advances that: she was not informed at the time 
of the May 1989 termination of her VA improved death pension 
benefits that a remarriage would bar her from receiving VA 
improved death pension benefits in the future; was not 
qualified for SSA benefits; and was destitute.  While the 
Board is sympathetic to her contentions, the relevant laws 
and regulations governing the award of VA improved death 
pension benefits bar such awards where a surviving spouse has 
remarried following the veteran's death and neither 
terminated the marriage nor commenced legal proceedings to 
terminate the marriage prior to November 1, 1990.  In 
reference to the appellant's contention that the VA should 
have informed her that a remarriage would bar future 
reinstatement of her VA improved death pension benefits, the 
Court has held that VA benefits cannot be awarded based upon 
such circumstances as the payment of government benefits must 
be authorized by statute.  McTighe v. Brown, 7 Vet. App. 29, 
30 (1994).  

As the appellant may not be considered to be the veteran's 
surviving spouse for VA improved death pension purposes, she 
does not meet the criteria for reinstatement of her prior 
award of such benefits.  In reviewing a comparable factual 
scenario, the Court has held that where the law and not the 
evidence is dispositive of an appellant's claim, the claim 
should be denied because of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 


(1994).  Therefore, the appeal is denied.  


ORDER

The benefits sought on appeal are denied.



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals

 

